Citation Nr: 0500697	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03 02-706	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, post-traumatic 
stress disorder (PTSD), and bipolar disorder.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim for an acquired 
psychiatric disorder, to include paranoid schizophrenia, 
PTSD, and bipolar disorder.  She filed a timely appeal.  The 
case was subsequently transferred to the RO in Atlanta, 
Georgia.  

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a hearing at the RO in Atlanta.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is needed prior 
to a determination as to the merits of the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103 (West Supp. 
2004)) requires VA to advise a claimant of the evidence 
needed to substantiate the claim, of what evidence the 
claimant is responsible for obtaining, and of what evidence 
VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  VA has 
also undertaken to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  
Although the RO took steps to assist the veteran in obtaining 
evidence necessary to substantiate her claim, it failed to 
provide her with the required notice under the VCAA.  So a 
remand is necessary to correct this due process deficiency.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  

In addition, the veteran testified that she has been 
receiving disability benefits from the Social Security 
Administration for a psychiatric disorder (see, transcript of 
hearing, pgs. 5-6).  VA has a duty to acquire both the Social 
Security Administration decision, and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992). 

The veteran also stated that her ex-husband was in the 
military, and so she should have dependent records as well as 
service medical records (transcript, pgs. 7-8).  Although the 
RO requested and obtained the veteran's service medical 
records, an attempt has not been made to obtain her service 
dependent records.  The search should include all records 
from Moncrief Army Hospital at Ft. Jackson, where the veteran 
claims that she was treated and marital counseling was 
recommended in 1989.   

The veteran also testified that she is receiving ongoing 
treatment at New Horizons Community Services Board 
(transcript, pg. 13).  The RO obtained records through May 
2003.  But, upon remand, the RO should attempt to obtain 
records of treatment since May 2003.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  
38 U.S.C. § 5103A(b)(1), (2) (West 2002).

Once all relevant medical records have been associated with 
the claims file, the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
psychiatric disorder the veteran may have.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).  The record shows that the veteran's 
diagnoses include major depressive disorder and paranoid 
schizophrenia.  The veteran contends that she first had 
symptoms of stress in service.  The veteran also contends 
that she had a skin rash in service due to the stress.  The 
service medical records show that the veteran was treated for 
a skin rash.   

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
of entitlement to service connection for 
an acquired psychiatric disorder.  

2.  The AMC or RO should obtain from the 
Social Security Administration copies of 
all records pertinent to the veteran's 
claim for Social Security disability 
benefits, including the medical records 
relied upon concerning that claim and the 
actual decision granting those benefits.

3.  The AMC or RO should contact the 
National Personnel Records Center to 
obtain the veteran's military/service 
dependent medical records, including all 
records from Moncrief Army Hospital at 
Ft. Jackson, showing psychiatric 
treatment and marital counseling in the 
1980's.    

4.  The AMC or RO should obtain the 
veteran's treatment records from the New 
Horizons Community Services Board dated 
from May 2003.

5.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature, date of onset, 
and etiology of her psychiatric 
disability.  

The veteran 's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report all diagnoses 
and render an opinion as to whether it is 
at least as likely as not that the 
current psychiatric disorder first 
manifested in service or is related to 
service.  If no opinion can be rendered, 
the examiner should explain why this is 
not possible.  

6.  The AMC or RO should then 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran.  The case 
should then be returned to the Board, if 
otherwise in order.  

No action is required of the veteran until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. L. Krasinski
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




